Title: To James Madison from Benjamin B. Mumford and Others, 24 November 1812 (Abstract)
From: Mumford, Benjamin B.
To: Madison, James


24 November 1812, Newport. Recommend Asher Robbins for the office of district attorney. “No Gentleman can be better qualified than he, for the discharge of the duties of that office, not only possessing moral, but political and legal talents. Our former recommendations of this Gentleman bespeaks [sic] his worth, & to discribe anew his talents, natural & acquired, & his moral virtues, would only be a repetition of his merits. We beg Sir your attention to the splendid Abilities of this Gentleman, convinced as we are, that he will honor the appointment; & give universal satisfaction to the public in that capacity.” Refer JM to their former recommendations of Robbins.
 